Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application # 17/087,996 that was filed on 11/03/2020. Claims 1-20 are currently pending and are under examination.
	
Claim Objections
Claim 2 objected to because of the following informalities:  please change the recitation  “Earth/Eclipse”  in line 2 and “Earth/Sun” in line 5 into “Earth-Eclipse”  and “Earth-Sun” for clarity.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  the claim should terminate with a period or  “.”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sun shield” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 1 recites a “sun synchronous orbit” in line 2 and recites an altitude that is between 1000 and 2000 kilometers. The conventional sun synchronous orbit (SSO) is an altitude of 600-800 kilometers in line 4. It is not clear to the examiner how the applicant is having an SSO that is not is a correct orbit. That creates a confusion to understand the claim and the invention. Therefore, the claim is considered vague and indefinite.
Claim 13 recites a “sun synchronous orbit” in line 3-4 and recites an altitude that is between 1000 and 2000 kilometers in line 6. The conventional sun synchronous orbit (SSO) is an altitude of 600-800 kilometers. It is not clear to the examiner how the applicant is having an SSO that is not is a correct orbit. That creates a confusion to understand the claim and the invention. Therefore, the claim is considered vague and indefinite.
Dependent claims 2-12 and 14-20 are rejected under the same rational as the rejection of independent claims 1 and 13 due to their sole dependency from the rejected claims 1 and 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utzmann et al. (doc. “SPACE-BASED SPACE SURVEILLANCE AND TRACKING DEMONSTRATOR: MISSION AND SYSTEM DESIG” (see also similar document titled “SBSS Demonstrator: A Space-Based Telescope for Space Surveillance and Tracking” from PTO-892 from the same authors).
Regarding Claim 1, Utzmann discloses a satellite system (Fig. 3, page 3) comprising: at least one satellite positioned in a sun synchronous orbit  (Fig. 3) having a midnight or noon local time of ascending or descending node, or a local time of ascending or descending node that is within 45 degrees of midnight or noon (Fig. 2, Fig. 3), and an altitude that is between 1000 and 2000 kilometers (i.e. table 1, “LEO, 700 km reference altitude, sun-synchronous (SSO); dawn-dusk”, )”, sun synchronous Orbit (SSO) is understood to be between 600-800kms) ; and at least one sensor (Fig. 1) arranged on the at least one satellite and configured to observe resident space objects in an Earth orbit (Fig. 1, Fig. 3, Table 1).

    PNG
    media_image1.png
    280
    500
    media_image1.png
    Greyscale

Regarding Claim 2, Utzmann discloses a satellite system (Fig. 3, page 3) wherein the sun synchronous orbit has fewer than three main exclusion regions in which resident space objects are unobservable (dark section on the GEO, Fig. 3 above).
Regarding Claim 3, Utzmann discloses a satellite system (Fig. 3, page 3) wherein the sun synchronous orbit has two main exclusion regions including an Earth/eclipse exclusion region in which an Earth exclusion region and an eclipse exclusion region are in a same portion of an Earth orbit belt when the at least one satellite is in a sunlight portion of the sun synchronous orbit (see Fig. below), and an Earth/sun exclusion region in which the Earth exclusion region and a sun exclusion region are in a same portion of the Earth orbit belt when the at least one satellite is in an eclipse portion of the sun synchronous orbit (see Fig. 3 above and see Fig. below).

    PNG
    media_image2.png
    386
    603
    media_image2.png
    Greyscale

Regarding Claim 4, Utzmann discloses a satellite system (Fig. 3, page 3) comprising two or more satellites (see two satellites on SSO, Fig. 3 above).
Regarding Claim 7, Utzmann discloses a satellite system (Fig. 3, page 3) wherein an inclination of the sun synchronous orbit is greater than 90 degrees (i.e. the typical Sun-synchronous orbits around Earth are about 600–800 km (370–500 mi) in altitude, with periods in the 96–100-minute range, and inclinations of around 98° …that is greater than 90 degrees).
Regarding Claim 8, Utzmann discloses a satellite system (Fig. 3, page 3) wherein a percentage of time in a day in which one of the resident space objects in the Earth orbit is monoscopically  (single view point from a  single satellite as shown in Fig. 3 above) observed by the at least one satellite is greater than 63 (Fig. 3).
Regarding Claim 9, Utzmann discloses a satellite system (Fig. 3, page 3) wherein the at least one satellite includes more than one satellite having a stereoscopic mode (i.e. process by which two photographs of the same object taken at slightly different angles) a in which the more than one satellite has more than one viewpoint (see Fig. 3 above).
Regarding Claim 10, as best understood by the examiner, Utzmann discloses a satellite system (Fig. 3, page 3) wherein a percentage of time in a day in which one of the resident space objects in the Earth orbit is stereoscopically observed by at least four satellites is greater than 80 (by using two satellites stereoscopically as shown in Fig. 3 on half of the orbit (total of four) more than 80% of time in a day a  space object can be observed) .
Regarding Claim 13, Utzmann discloses a method of observing resident space objects using a satellite system(Fig. 3, page 3), the method comprising: generating commands to at least one satellite (see Fig. 3 above) positioned in a sun synchronous orbit having a midnight or noon local time of ascending or descending node (Fig. 2, Fig. 3), or a local time of ascending or descending node that is within 45 degrees of midnight or noon, and an altitude that is between 1000 and 2000 kilometers (i.e. table 1, “LEO, 700 km reference altitude, sun-synchronous (SSO); dawn-dusk”, )”, sun synchronous Orbit (SSO) is understood to be between 600-800kms); generating commands to a sensor  (Fig. 1)arranged on the at least one satellite to selectively observe resident space objects in an Earth orbit(Fig. 1, Fig. 3, Table 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utzmann et al. as applied in in Claim 1 and in view of  Cahoy (WO2015163985)
Regarding Claim 1, Utzmann discloses a satellite system (Fig. 3, page 3) comprising: at least one satellite positioned in a sun synchronous orbit  (Fig. 3) having a midnight or noon local time of ascending or descending node, or a local time of ascending or descending node that is within 45 degrees of midnight or noon (Fig. 2, Fig. 3)(i.e. table 1, “LEO, 700 km reference altitude, sun-synchronous (SSO); dawn-dusk”, )”) ; and at least one sensor (Fig. 1) arranged on the at least one satellite and configured to observe resident space objects in an Earth orbit (Fig. 1, Fig. 3, table 1).
Utzmann discloses a satellite system with sun synchronous Orbit (SSO) (see, Fig. 3 above i.e. SSO is understood to be between 600-800kms), but lacks to explicitly disclose a satellite system with an altitude that is between 1000 and 2000 kilometers.
However, Cahoy teaches a satellite system with a satellite having an altitude that is between 1000 and 2000 kilometers (page 5, line 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite system of Utzmann with an altitude between 1000 and 2000 kms taught in the Cahoy reference in order to place the satellites in a higher altitude in Low earth orbit (LEO), enables communication with minimal time delay, have a large observational coverage of the space objects/satellites.
Regarding Claim 5, Utzmann discloses a satellite system with two or more satellites sun synchronous Orbit (SSO) (see Fig. 3, i.e. SSO is understood to be between 600-800kms), but lacks to explicitly disclose a satellite system with an altitude that is between 1000 and 2000 kilometers.
However, Cahoy teaches a satellite system with a satellite having an altitude that is between 1000 and 2000 kilometers (page 5, line 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altitude of the two or more satellite of Utzmann with a different altitude between 1000 and 2000 kms taught in the Cahoy reference in order to place the satellites in a different altitude in Low earth orbit (LEO), enables communication with minimal time delay and have a large observational coverage of the space objects/satellites.
Regarding Claim 6, Utzmann discloses a satellite system with at least one satellite with sun synchronous Orbit (SSO) (see, Fig. 3 above i.e. SSO is understood to be between 600-800kms) whereby the satellite system is configured to have a repeating orbital ground track (see Fig. 2), but lacks to explicitly disclose a satellite system wherein the altitude of the at least one satellite is 1680 kilometers .
However, Cahoy teaches a satellite system with a satellite having an altitude that 1680 kilometers (page 5, line 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altitude of a satellite of Utzmann with an altitude of 1680 kilometers taught in the Cahoy reference in order to place the satellites in a different altitude in Low earth orbit (LEO), enables communication with minimal time delay and have a large observational coverage of the space objects/satellites.
Regarding Claim 13, Utzmann discloses a method of observing resident space objects using a satellite system(Fig. 3, page 3), the method comprising: generating commands to at least one satellite (see Fig. 3 above) positioned in a sun synchronous orbit having a midnight or noon local time of ascending or descending node (Fig. 2, Fig. 3), or a local time of ascending or descending node that is within 45 degrees of midnight or noon, with sun synchronous orbit altitude (i.e. table 1, “LEO, 700 km reference altitude, sun-synchronous (SSO); dawn-dusk”, )”, sun synchronous Orbit (SSO) is understood to be between 600-800kms); generating commands to a sensor  (Fig. 1)arranged on the at least one satellite to selectively observe resident space objects in an Earth orbit(Fig. 1, Fig. 3, Table 1).
Utzmann discloses a satellite system with sun synchronous Orbit (SSO) (see, Fig. 3 above i.e. SSO is understood to be between 600-800kms), but lacks to explicitly disclose a satellite system with an altitude that is between 1000 and 2000 kilometers.
However, Cahoy teaches a satellite system with a satellite having an altitude that is between 1000 and 2000 kilometers (page 5, line 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite system of Utzmann with an altitude between 1000 and 2000 kms taught in the Cahoy reference in order to place the satellites in a higher altitude in Low earth orbit (LEO), enables communication with minimal time delay, have a large observational coverage of the space objects/satellites.
Regarding Claim 14, Utzmann discloses a method of observing resident space objects using a satellite system(Fig. 3, page 3) comprising observing the resident space objects with the at least one satellite in the sun synchronous orbit having fewer than three main exclusion regions in which space objects are unobservable (dark section on the GEO, Fig. 3 above).
Regarding Claim 15, Utzmann discloses a method of observing resident space objects using a satellite system(Fig. 3, page 3) comprising eliminating an Earth exclusion region by combining the Earth exclusion region with an eclipse exclusion region in a same portion of an Earth orbit belt when the at least one satellite is in a sunlight portion of the sun synchronous orbit (see Fig. below) and combining the Earth exclusion region with a sun exclusion region in a same portion of the Earth orbit belt when the at least one satellite is in an eclipse portion of the sun synchronous orbit (see Fig. 2, Fig. below).

    PNG
    media_image2.png
    386
    603
    media_image2.png
    Greyscale

Regarding Claim 16, Utzmann discloses a method of observing resident space objects using a satellite system(Fig. 3, page 3) comprising increasing a revisit rate of the at least one satellite for one of the resident space objects (Fig. 2).
Regarding Claim 17, Utzmann discloses a method of observing resident space objects using a satellite system(Fig. 3, page 3) comprising monoscopically observing (single view point from a  single satellite as shown in Fig. 3 above) the resident space objects in the Earth orbit for over 70% of time in a day (Fig. 3).
Regarding Claim 18, Utzmann discloses a method of observing resident space objects using a satellite system(Fig. 3, page 3) comprising stereoscopically observing the resident space objects in the Earth orbit for over 80% of time in a day (by using two satellites stereoscopically as shown in Fig. 3 more than 80% of time in a day a  space object can be observed).
Regarding Claim 20, Utzmann discloses a method of forming a satellite system, the method including: arranging at least one sensor (Fig. 1) on at least one satellite to observe resident space objects in an Earth orbit (objects/satellites on at least GEO, Fig. 3); and launching the at least one satellite  (satellite on SSO, Fig. 3 above) into a sun synchronous orbit having a midnight or noon local time of ascending or descending node, or a local time of ascending or descending node that is within 45 degrees of midnight or noon, and  sun synchronous orbit(i.e. table 1, “LEO, 700 km reference altitude, sun-synchronous (SSO); dawn-dusk”, )”, sun synchronous Orbit (SSO) is understood to be between 600-800kms), wherein the sun synchronous orbit has fewer than three main exclusion regions in which resident space objects are unobservable (dark section on the GEO, Fig. 3 above).
Utzmann discloses a satellite system with sun synchronous Orbit (SSO) (see, Fig. 3 above i.e. SSO is understood to be between 600-800kms), but lacks to explicitly disclose a satellite system with an altitude that is between 1000 and 2000 kilometers.
However, Cahoy teaches a satellite system with a satellite having an altitude that is between 1000 and 2000 kilometers (page 5, line 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the satellite system of Utzmann with an altitude between 1000 and 2000 kms taught in the Cahoy reference in order to place the satellites in a higher altitude in Low earth orbit (LEO), enables communication with minimal time delay, have a large observational coverage of the space objects/satellites.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utzmann et al. as applied in in Claim 1 and in view of Robinson (US 2011/0226907).
Regarding Claim 11, Utzmann is silent, but Robinson teaches a satellite system wherein the at least one sensor is a visible sensor and/or an infrared sensor (para. [0004])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Utzmann with the visible/infrared sensor taught in the Robinson reference in order to detect and access GEO and other space objects in visible and/or infrared spectrum by discriminates against substantial reflection of electromagnetic radiation from the Earth's atmosphere to observe the space object.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utzmann et al. as applied in in Claim 1 and in view of  Cahoy (WO2015163985), and further view of in view of Udelhoven (doc. “A Satellite-Based Imaging Instrumentation Concept for Hyperspectral Thermal Remote Sensing”).
Regarding Claim 19, Utzmann discloses a satellite system (Fig. 3, page 3) comprising; pointing at least one visible sensor at space (Fig. 2); and performing situational space awareness (Fig. 3) and Earth imaging with a repeating ground track  (Fig. 2)when the sun synchronous orbit (i.e. table 1, “LEO, 700 km reference altitude, sun-synchronous (SSO); dawn-dusk”, )”, sun synchronous Orbit (SSO) is understood to be between 600-800kms).
Utzmann discloses a satellite system with at least one satellite with sun synchronous Orbit (SSO) (see, Fig. 3 above i.e. SSO is understood to be between 600-800kms) whereby the satellite system is configured to have a repeating orbital ground track (see Fig. 2), but lacks to explicitly disclose a satellite system wherein the altitude of the at least one satellite is 1680 kilometers .
However, Cahoy teaches a satellite system with a satellite having an altitude that 1680 kilometers (page 5, line 19-21). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the altitude of a satellite of Utzmann with an altitude of 1680 kilometers taught in the Cahoy reference in order to place the satellites in a different altitude in Low earth orbit (LEO), enables communication with minimal time delay and have a large observational coverage of the space objects/satellites.
Utzmann and Cahoy are silent, but Udelhoven teaches an earth imaging satellite pointing at least one electro-optical and infrared imaging sensor (abstract, Fig. 1) at Earth.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the  satellite of Utzmann and Cahoy with infrared imaging sensor taught in the Udelhoven reference in order to sense and measure land and sea surface radiation temperature and emissivity, surface moisture, thermal inertia, evapotranspiration, soil minerals and grain size components, soil organic carbon, plant physiological variables, and heat fluxes data.

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utzmann et al. as applied in in Claim 1 and in view of Robinson (US 2011/0226907) and further view of Doctor (US 5,455,424).
Regarding Claim 12, Utzmann and Robinson are silent, but Doctor teaches a satellite system wherein the at least one sensor includes a sun/solar shield (shutter, 42, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor of Utzmann and Robinson with the sun/solar shield/shutter taught in the Doctor reference in order to control/block the light admitted to the sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642